Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 and 19-20 are pending. Claim 18 is canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claims 1 and 19, Applicant is requested to clarify whether or not “an exception” and “a future point in time” recited in the last limitation is the same or different than “an exception” and “a future point in time” recited in the penultimate limitation. For the purpose of examination, the examiner interprets that the aforementioned last limitation for both claims 1 and 19 should be “the exception” and “the future point in time”. Additionally, if the exception log is contained within the same portion of memory as the memory in which the list has already been created, how is the list then “added” to the exception log if it already exists in the list contained within the same portion of memory? For the purpose of examination, the examiner interprets that the exception log is separate from the list in the memory. Furthermore, when the list is added to the exception log, is the list removed from the portion of memory in which it was initially created? Or is it copied to the exception log and exists both in the initial portion of memory and the exception log at the same time?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (US 2009/0064096) (as provided in Applicant’s IDS dated 05/09/2022), MacPherson et al. (US 8,719,791) (hereinafter MacPherson as previously cited), and Sugimoto (US 2012/0072888).

As per claim 1, the combination of references above teaches a Data Storage Device (DSD), comprising: 
	a memory for storing data (Goebel fig. 15, block 1520); and 
	a controller (MacPherson col. 17, ll. 13-18) configured to execute firmware (MacPherson col. 3, ll. 48-54) of the DSD to perform a task, wherein the controller is further configured to: 
	assign unique identifiers to respective portions of the firmware (Goebel [0009] and fig. 5 identify different instructions and different data that generate different portions of code); 
	create a list in the memory with a first entry including the unique identifier assigned to the firmware portion that created the task (Goebel [0028]; [0030]; fig. 5 template and model logs include a list of the different instructions and data that generated different portions of code); 
	add an entry to the list after each firmware portion executes for the task (Goebel [0029] after execution of an instruction, a mapping between the instruction and the code generated from the instruction execution is stored in the execution log), wherein each entry indicates the unique identifier assigned to the firmware portion corresponding to the entry (Goebel fig. 5) and the list indicates the order in which the firmware portions were executed (Goebel [0028] execution log illustrates the order the instructions were executed) for exception analysis of the firmware of the DSD (Goebel [0028]; [0030] and [0036]-[0037] execution log is used and analyzed for code tracing and debugging purposes), and 
	wherein based at least in part on the list, the exception analysis determines whether a probability of an exception occurring at a future point in time is greater than a predetermined threshold probability (MacPherson col. 2, ll. 51 to col. 3, ll. 3 and col. 12, ll. 12-48 based on previous executions or error generations of the program e.g. based at least in part on the list, determine a probability that a line of code generates an error that is below, at, or above a threshold probability and provide an indication of that either symbolically or graphically); and
	in response to the probability of an exception occurring at a future point in time being greater than the predetermined threshold probability, add the list to an exception log (Sugimoto fig. 8, 9A-C; [0006]; [0080]; [0115]; [0124] keep more detailed error logs of applications that will execute with a high(er) probability of error).

MacPherson and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while MacPherson teaches determining the probability of an exception occurring with a line of code based on previous executions of the code. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel in view of MacPherson because it would provide for a source code viewer that displays an error-weight information to generate a graphical effect for each line of the source code. The graphical effect indicates the probability that each line of code may generate an error. For example, the text of the lines of code that are most likely to generate an error may be highlighted, color-coded, or assigned an error number. In this way, a developer is able to see the likeliness that a line of code may generate an error prior to setting any breakpoints. Thus, this allows for a more efficient and effective coding and debugging process.

Sugimoto and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Sugimoto teaches storing more detailed information about applications that will execute with a high(er) probability of error. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel and MacPherson in view of Sugimoto because it would provide for a way to reduce the load on the CPU by only keeping more detailed error log information about applications with a high probability of experiencing an error.

As per claim 3, MacPherson teaches wherein the controller is further configured to: detect an exception during execution of the task (col. 4, ll. 37-58); and in response to detecting the exception, add the list to the exception log (col. 9, ll. 10-27).

As per claim 5, MacPherson teaches wherein the controller is further configured to store state information for the task in the list (col. 4, ll. 37-48).

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel, MacPherson, Sugimoto, and Haque et al. (US 2020/0344234) (hereinafter Haque as provided in Applicant’s IDS dated 05/09/2022).

As per claim 2, Haque teaches wherein the list is a blockchain with entries in the list being cryptographically linked (fig. 2 and [0005]).

Haque and Goebel are both concerned with program execution within a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Haque teaches a distributed blockchain architecture that represents program execution order and validation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, and Sugimoto in view of Haque because it would provide for a way of reducing records the user device may need to examine which in turn may reduce the processing time associated with management of the access permissions. Furthermore, by reducing the records the user device may need to examine, a computational resource expenditure associated with management of the access permissions can be reduced.

As per claim 20, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, MacPherson, Sugimoto, and Vlcek (US 2015/0242431) (as previously cited).

As per claim 4, Vlcek teaches wherein the controller is further configured to compare a plurality of lists in the exception log to identify one or more sequences of firmware execution common among different lists of the plurality of lists ([0073]).

Vlcek and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Vlcek teaches comparing sequences of log files to identify occurrences, types, and severity of errors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, and Sugimoto in view of Vlcek because it would provide for a way to identify errors thus allowing the user to reduce the occurrence of errors by identifying patterns over time of data entries within log files.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, MacPherson, Sugimoto, Puthuff et al. (US 2015/0234730) (hereinafter Puthuff as previously cited), and Nemes (US 5,287,499) (as previously cited).

As per claim 6, the combination of references above teaches wherein the controller is further configured to randomly store linked lists for different tasks performed by the controller (Nemes col. 5, ll. 68 to col. 6, ll. 3) for determining typical execution paths of the firmware (Puthuff [0024]).

Puthuff and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Puthuff teaches determining anomalous execution paths. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, and Sugimoto in view of Puthuff because it would provide for a way for indexing tags to be created through analyzing execution path, timing profiling, program parameters, and other analyses either alone or in combination. This analysis can also be used to reduce the quantity of execution trace data stored, as repetitive sequences or sections noted as do-not-save would be eliminated from the data storage set. This is an optimization to reduce storage requirements. The source files and executable program images are similarly analyzed for location and scope of content changes as an aid for indexing and to avoid unnecessary duplication of files in the data set, since every source file would be needed for every unique build of the program image, but not every source file will have changed from build to build. Again, this is an optimization to reduce storage requirements.

Nemes and Goebel are both concerned with program execution in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Nemes teaches randomly storing linked lists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, Sugimoto, and Puthuff in view of Nemes because it would provide for linear probing under open addressing which has distinct advantages over external chaining under more moderate load factors. The addition storage for pointer fields is avoided, along with the processing overhead of following the pointer chains. If the table is implemented in virtual memory, a minimal number of page faults are incurred during record access since the portion of the hash table to be accessed occupies contiguous storage locations on one or two pages.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, MacPherson, Sugimoto, and Kwon et al. (US 2016/0246988) (hereinafter Kwon as previously cited).

As per claim 7, Kwon teaches wherein the controller is further configured to: determine that the task has completed without an exception; and in response to determining that the task has completed without an exception, delete the list from the memory ([0028]).

Kwon and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Kwon teaches determining that a procedure completes without any error and deleting a backup table. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, and Sugimoto in view of Kwon because it would provide for improved tracing code generation in template engines. The creation of an execution log while generation code coupled with the tracing capabilities increases the convenience and turnaround time in generating code for the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, MacPherson, Sugimoto, and Murotani (US 2006/0107016) (as previously cited).

As per claim 8, Murotani teaches wherein the controller is further configured to: determine a task type for the task; and based on the determined task type, perform at least one of determining how long to retain the list in the memory and whether to retain particular state information in the list ([0058] and [0148]).

Murotani and Goebel are both concerned with program execution within a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Murotani teaches determining the amount of time data is stored based on the type of application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, MacPherson, and Sugimoto in view of Murotani because it would improve the performance of a storage device by utilizing the special features of different types of volumes since life tags can be set in file units or directory units, and the disposition of data can be controlled much more in accordance with the utilization frequency, so that the convenience of use is improved for the system.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, and Le et al. (US 6,272,605) (hereinafter Le as previously cited).

As per claim 9, the combination of references above teaches a method comprising: 
	assigning unique identifiers to respective code portions of code capable of being executed by a Data Storage Device (DSD) (Goebel [0009] and fig. 5 identify different instructions and different data that generates different portions of code); 
	creating a data structure including the unique identifier assigned to the code portion that created a task to be performed by the DSD (Goebel [0028]; [0030]; fig. 5 template and model logs include a list of the different instructions and data that generated different portions of code); 
	adding a respective unique identifier to the data structure after each code portion executes for the task (Goebel [0029] and fig. 5 after execution of an instruction, a mapping between the instruction and the code generated from the instruction execution is stored in the execution log), wherein the data structure indicates the order in which the code portions were executed by the DSD for exception analysis of the code (Goebel [0028] and [0036]-[0037] execution log illustrates the order the instructions were executed and is used and analyzed for code tracing and debugging purposes);
	determining whether a task type for the task is a host-initiated task type for tasks initiated by a host or a DSD-initiated task type for tasks initiated by a DSD (Le col. 5, ll. 43-45 priority data structure includes data fields indicating a priority of a task i.e. type of task initiated by a host system); and 
	based on the determined task type, determining at least one of how long to retain the data structure in a memory and whether to retain particular state information in the data structure (Murotani [0058] and [0148] appropriate storage periods i.e. life tags indicating how long to retain data in memory can be set in accordance with the type of application programs using the virtual volumes).

Murotani and Goebel are both concerned with program execution within a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Murotani teaches determining the amount of time data is stored based on the type of application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel in view of Murotani because it would improve the performance of a storage device by utilizing the special features of different types of volumes since life tags can be set in file units or directory units, and the disposition of data can be controlled much more in accordance with the utilization frequency, so that the convenience of use is improved for the system.

Le and Goebel are both concerned with program execution within a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Le teaches determining a type or priority of data initiated by a host. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel and Murotani in view of Le because it would provide for improved tracing code generation in template engines. The creation of an execution log while generation code coupled with the tracing capabilities increases the convenience and turnaround time in generating code for the user.

As per claim 14, Murotani teaches storing state information for the task in the data structure ([0086]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, and Haque.

As per claim 10, Haque teaches wherein the data structure is a blockchain including blocks that are cryptographically linked (fig. 2 and [0005]).

Haque and Goebel are both concerned with program execution within a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Haque teaches a distributed blockchain architecture that represents program execution order and validation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, and Le in view of Haque because it would provide for a way of reducing records the user device may need to examine which in turn may reduce the processing time associated with management of the access permissions. Furthermore, by reducing the records the user device may need to examine, a computational resource expenditure associated with management of the access permissions can be reduced.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, and MacPherson.

As per claim 11, MacPherson teaches detecting an exception during execution of the task (col. 4, ll. 37-58); and in response to detecting the exception, adding the data structure to an exception log (col. 9, ll. 10-27).

MacPherson and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while MacPherson teaches determining the probability of an exception occurring with a line of code based on previous executions of the code. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, and Le in view of MacPherson because it would provide for a source code viewer that displays an error-weight information to generate a graphical effect for each line of the source code. The graphical effect indicates the probability that each line of code may generate an error. For example, the text of the lines of code that are most likely to generate an error may be highlighted, color-coded, or assigned an error number. In this way, a developer is able to see the likeliness that a line of code may generate an error prior to setting any breakpoints. Thus, this allows for a more efficient and effective coding and debugging process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, Haque, and Vlcek.

As per claim 12, Vlcek teaches comparing a plurality of data structures in the exception log to identify one or more common sequences of code execution among different data structures in the plurality of data structures ([0073]).

Vlcek and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Vlcek teaches comparing sequences of log files to identify occurrences, types, and severity of errors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, Le, and Haque in view of Vlcek because it would provide for a way to identify errors thus allowing the user to reduce the occurrence of errors by identifying patterns over time of data entries within log files.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, Haque, and Nerger (US 2012/0130960) (as previously cited).

As per claim 13, Nerger teaches comparing data structures added to a plurality of exception logs for respective DSDs to identify sequences of code execution associated with a higher probability of encountering an exception during execution ([0023]-[0025]).

Nerger and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Nerger teaches determining probabilities of error by comparing data conflicts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, Le, and Haque in view of Nerger because it would provide for a technique of providing separate triplet estimates based on the conflict between pairs within a number of triplets of source databases which improves the estimate of the probability of error for the source databases, because it limits the effect of unusual or atypical levels of conflict between a pair of source databases.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, and Kale et al. (US 2021/0073063) (hereinafter Kale as previously cited).

As per claim 15, Kale teaches inputting a plurality of data structures into a neural network to identify sequences of code execution associated with a higher probability of encountering an exception during execution ([0217]).

Kale and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Kale teaches predictive management of failing portions in a data storage device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, and Le in view of Kale because it would provide for a controller that can improve data reliability operations to reduce the likelihood of data loss and/or catastrophic failure by reducing the number of bits stored in each memory cell in the region to improve the reliability of the data stored therein by increasing the level of error recovery code operations to improve data reliability.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, Puthuff, and Nemes.

As per claim 16, the combination of references above teaches randomly retaining data structures for different tasks after completion of the tasks (Nemes col. 5, ll. 68 to col. 6, ll. 3); comparing the retained data structures to determine typical execution paths of the code (Puthuff [0024]); and identifying outlier events using the determined typical execution paths, wherein in response to the DSD encountering an identified outlier event, an indication of the outlier event is added to an exception log for the DSD (Puthuff [0236]).

Puthuff and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Puthuff teaches determining anomalous execution paths. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, and Le in view of Puthuff because it would provide for a way for indexing tags to be created through analyzing execution path, timing profiling, program parameters, and other analyses either alone or in combination. This analysis can also be used to reduce the quantity of execution trace data stored, as repetitive sequences or sections noted as do-not-save would be eliminated from the data storage set. This is an optimization to reduce storage requirements. The source files and executable program images are similarly analyzed for location and scope of content changes as an aid for indexing and to avoid unnecessary duplication of files in the data set, since every source file would be needed for every unique build of the program image, but not every source file will have changed from build to build. Again, this is an optimization to reduce storage requirements.

Nemes and Goebel are both concerned with program execution in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Nemes teaches randomly storing linked lists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, Le, and Puthuff in view of Nemes because it would provide for linear probing under open addressing which has distinct advantages over external chaining under more moderate load factors. The addition storage for pointer fields is avoided, along with the processing overhead of following the pointer chains. If the table is implemented in virtual memory, a minimal number of page faults are incurred during record access since the portion of the hash table to be accessed occupies contiguous storage locations on one or two pages.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, Murotani, Le, and Kwon.

As per claim 17, Kwon teaches determining that the task completed without an exception; and in response to determining that the task completed without an exception, deleting the data structure ([0028]).

Kwon and Goebel are both concerned with program exception/error analysis in a computing environment. Goebel teaches an execution log mapping a particular order of execution of instructions and associated generated code while Kwon teaches determining that a procedure completes without any error and deleting a backup table. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goebel, Murotani, and Le in view of Kwon because it would provide for improved tracing code generation in template engines. The creation of an execution log while generation code coupled with the tracing capabilities increases the convenience and turnaround time in generating code for the user.

Response to Arguments
All of Applicant's arguments have been considered. The arguments directed to claims 1-8 and 19-20 are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others below directed to claims 9-17 are not persuasive.

In the Remarks on pg. 10-11, Applicant argues that all the tasks in Le are initiated by host systems, and Le is silent as to using the priority values for tasks initiated by the storage device. Applicant also alleges that Murotani is silent as to DSD initiated tasks and determining whether a task type for a task is a host-initiated task type or a DSD initiated task type. The examiner respectfully disagrees. Firstly, the language of the “determining” limitation of claim 9 is written in such a way that the result of the determining could be that the type for the task is neither a host-initiated nor a DSD-initiated task type, or that the type for the task is both a host-initiated and a DSD-initiated task type. For example, there is nothing in the claim preventing an interpretation that the determining could result in a task type that is not a host-initiated and also not a DSD-initiated task type. In other words, the task type could be something other than the two options. Furthermore, if for example the host is contained within the DSD, then a host-initiated task could also be considered to be the same as a DSD-initiated task. Likewise, if the DSD is contained within the host, then a DSD-initiated task could be considered the same as a host-initiated task. The language of the “determining” limitation of Applicant’s claim 9 is written broadly enough to read on the recited portions of the applied prior art references above. More specifically, Le recites multiple host systems. Each host system is capable of storing priority data and is therefore understood to contain storage. Hence, a task initiated by a first host can be prioritized over a task initiated by a second host, whereby the first host could be interpreted as a host-initiated task type and the second host can be interpreted as a DSD-initiated task type. Applicant’s DSD is interpreted as nothing more than a generic data storage device equivalent to the hosts having storage devices therein taught by Le. Finally, Murotani teaches different types of applications which are understood to be equivalent to Applicant’s claimed task types. Murotani, in combination with Le and the other applied references, is understood to teach how long to retain data in memory in accordance with the type of application i.e. task type whereby the task type is determined by Le as being a host-initiated or DSD-initiated task type as explained above. Therefore, for at least the rationale provided above, Applicant’s arguments are hereby respectfully traversed, and the rejections are maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Kurian et al. (US 2019/0377622) disclose predict an error outcome and determine a system configuration update to be applied.

Buckner et al. (US 10,146,612) disclose evaluating a count of errors during a period of time that exceeds a threshold.

Wang et al. (US 2015/0347122) disclose calculating an error probability and updating an application.

Celeskey et al. (US 2010/0100871) disclose receiving an indication of a likelihood of an error to evaluate software quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 4, 2022